UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                               No. 01-31257
                             Summary Calendar


                             ANNIE F. HARRIS,

                                                     Plaintiff-Appellant,


                                   VERSUS


                 STATE FARM LIFE INSURANCE COMPANY,


                                                      Defendant-Appellee.



           Appeal from the United States District Court
               For the Western District of Louisiana
                             99-CV-2291
                           April 26, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:1

      Harris challenges the district court’s dismissal of her Title

VII and ADEA claims relating to State Farm’s failure to promote her

in October 1998 and March 1999.      After reviewing the record and the

party’s   briefs,    we   affirm   the   district   court’s   judgment    for

essentially    the   reasons   stated    in   its   thoughtful   ruling    of

September 13, 2001.

           AFFIRMED.



  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.